Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, Applicant now provides a rivet inserted in its entirety into the first element and partially inserted into the second element.  Applicant’s original specification does not actually provide the above.  Applicant’s original specification instead provides “wherein the rivet runs in entirety through the first element”.  Also, for example, Applicant provides a rivet 101 in figure 2 that runs through the entirety of an element but the entirety of the rivet is not in the element.  Claims 2-5, 8-11, 13 is/are rejected as being dependent on the above rejected claim(s).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, but not limited thereto, in claim 1, Applicant now provides a rivet inserted in its entirety into the first element and partially inserted into the second element.  The Office notes that Applicant has failed to make clear how an element is entirely within another element but also partially in another. Claims 2-5, 8-11, 13 is/are rejected as being dependent on the above rejected claim(s).  In addition to the above, but not limited thereto, the Office notes that in claim 2, Applicant provides “each rivet joint” but Applicant fails to make clear if the above element is the same element that Applicant has already provided in claim, through proper use of said/the language.  Applicant also provides language such as “rivet joint at uppermost section (109) and lowermost section (110) is joined” in claim 2 of which also appears to be appears to be a literal translation into English from a foreign document.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11, 13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Genex (WO2012085940).
The claims are being treated as product-by-process limitations (such as via welded, welding, drilling process, etc).  and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
The Office notes the 112 rejections above.  Nevertheless, Genex discloses: 
1. A pallet container cage (Figs 1-4) comprising: a plurality of first elements (elements adjacent 13) and a plurality of second elements (11), wherein each first element from the plurality of first elements  is joined with one or more second elements from the plurality of second elements at a plurality of intersections (such as shown in fig 1 at cross of 13/11) via a plurality of rivets  and welded joints (see above; elements at 15 and 16), wherein each rivet from the plurality of rivets is inserted in its entirety is into the first element from the plurality of first elements and is partially inserted into the second element which forms a rivet joint (see 112 rejections above; nevertheless, the prior art discloses that the rivet is through an entire part of an element and also discloses that part of rivet is within a second 
2. The pallet container cage of claim 1, wherein each rivet joint at uppermost section and lowermost section is joined by the rivet from the plurality of rivets (the device provides upper and lower sections such at end in fig 1 that also includes rivets), and wherein each rivet joint present at the intersections other than the uppermost section  and the lowermost section are either joined by rivets, welding or fasteners (claim 2). {STRAT-19002-USPT/01451705v1}Appl. Ser. No. 16/465,145 Response to Office Action Page 3  

3. The pallet container cage of claim 1, wherein the first element is elements or a horizontal elements, and wherein the second element is a vertical element

4. The pallet container cage of claim 3, wherein the vertical element and horizontal element

5. The pallet container cage of claim 4, wherein the holes are formed by drilling process (See product-by-process above; the Office notes that end result of holes are already provided in claim 4) .  

8. The pallet container cage of claim 1, wherein  each rivet from the plurality of rivets is either of a pull type rivet, blind rivet, or a pop rivet (the rivet can be the as the rivet is capable of being pulled for example).  

9. The pallet container cage of claim 1, wherein each rivet from the plurality of rivets passes fully through the first element and partially protrudes inside the second element (see 112 rejections above; nevertheless, the prior art discloses that the rivet is through an entire part of an element and also discloses that part of rivet is within a second element so therefore discloses both of the above) . {STRAT-19002-USPT/01451705v1}Appl. Ser. No. 16/465,145 Response to Office Action Page 4  

10. The pallet container cage of claim 1, wherein each rivet have two sections of the first element and one section of the second element between both heads of the rivet (fig 4 provides heads of rivet).  

11. The pallet container cage of claim 1, wherein the two ends of the vertical elements are joined to an uppermost and lowermost horizontal elements (as in fig 1).  

13. The pallet container cage of claim 1, wherein the horizontal element

Response to Arguments
     Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735